Citation Nr: 0713944	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-32 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1989 to May 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

The veteran requested a Travel Board hearing in a September 
2004 Report of Contact.  However, in a subsequent Report of 
Contact dated May 2005, the veteran withdrew his request for 
a Board hearing.  See 38 C.F.R. § 20.704(e) (2006). 

In addition, the RO received additional VA treatment records 
following the issuance of the last statement of the case 
(SOC) in July 2004, but prior to certification of the appeal 
to the Board.  However, review of those additional VA 
treatment records reveals that they are either duplicative of 
evidence previously of record or not pertinent to the right 
shoulder disability on appeal.  Accordingly, a remand to the 
RO for preparation of a supplemental statement of the case 
(SSOC) is not required.  38 C.F.R. §§ 19.31(b), 19.37(a) 
(2006).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to an increased disability 
rating beyond 20 percent for his right shoulder disability.  
The Board finds that a remand for additional development is 
required before final appellate review.  

First, with regard to Veterans Claims Assistance Act of 2000 
(VCAA) notice, VA must ask the veteran to provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Such notice is absent in the October 
2003 VCAA letter.  The VCAA notice should also be compliant 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, the RO should secure any additional relevant VA 
treatment records that the veteran identifies or any relevant 
private or occupational records that the veteran authorizes 
VA to obtain.  

Third, with respect to an increased rating claim, where the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  Although not unduly remote, the last 
VA examination determining the severity of his service-
connected right shoulder disability was performed in November 
2003, over three and a half years ago.  The veteran's 
representative indicated that the veteran's right shoulder 
disability has progressively worsened.  In addition, the 
previous medical examination is incomplete, lacking a 
thorough review of the claims folder.  A more current and 
thorough VA examination is warranted to adequately rate the 
veteran's right shoulder disability.   

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that asks the veteran to 
provide any evidence in his possession 
that pertains to the claim.  In this 
regard, the notice must comply with 
38 U.S.C.A. § 5103(a) and any 
applicable legal precedent, including 
the recent case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
this letter, the RO should also ask the 
veteran to provide any information 
regarding any outstanding VA, 
governmental, private, or occupational 
records related to treatment for his 
right shoulder disability.  
  
2.	The RO should then secure any 
additional relevant VA treatment 
records since May 2004 that the veteran 
identifies or any private records that 
the veteran authorizes VA to obtain.  
The veteran is asked to assist, if 
possible, in obtaining these records or 
to provide the records himself if he 
has them in his possession.  The 
veteran should also be afforded an 
opportunity to supply evidence from 
others who may have observed the 
veteran's complaints of right shoulder 
pain or limitations due to right 
shoulder disability.  

3.	The RO should arrange for the veteran to 
be scheduled for a VA examination to 
determine the nature and current 
severity of his service-connected right 
shoulder disability.  The examination 
should comply with AMIE protocols for 
the appropriate examination.  The 
veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have 
adverse consequences for his claim.  The 
claims folder must be made available for 
review for the examination and the 
examination report must state whether 
such review was accomplished.  

4.	After ensuring proper completion of this 
development, the RO should readjudicate 
the increased rating issue on appeal, 
considering any new evidence secured in 
the claims folder since the July 2004 
SOC.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a SSOC 
and afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



